Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (i.e. claims 1 - 11) in the reply filed on 9/21/2022 is acknowledged.  Note was made to a typo of claim numbers belonging in Invention I vs. Invention II, in the restriction dated 7/28/2022.  The description of the two inventions however is correct.  Thus, Invention I includes claims 1 - 11 while Invention II includes claims 12 - 22.
Claims 12 - 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/21/2022.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 11 of U.S. Patent No. 9,797,822.  Although the claims at issue are not identical, they are not patentably distinct from each other because they seek to encompass the same invention (i.e. determining vapor pressure of a fluid comprising sensors connected NIR analyzer, first and second samples of liquid having known/measured composition and vapor pressure, correlating the composition of the first and second samples with vapor pressure of the first and second samples and determining the vapor pressure of the in-situ liquid in the pipeline using the correlation of the composition of the samples with the vapor pressure of the samples as claimed).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Fig. 9A does not include reference “700” described at paragraph [0060] and Fig. 9B does not include reference “708” described at paragraph [0061].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "720" and "714" have both been used to designate “large diameter pipe” at paragraphs [0061] and [0062].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 9B shows reference “718” and “720” not described in the specification (note that “720” described at paragraph [0061] is interpreted to be the “large diameter pipe” which is 714).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to Claim 1, the preamble is directed to a device/apparatus; but the body of the claim is directed to structure (lines 2-3) that is somehow combined with non-structural limitations (lines 4-last).  How do lines 4-last narrow any structure in this system claim?  There does not appear to be any structure at all that embraces/includes the non-structural limitations (lines 4-last).  There is no apparent nexus between lines 4-13 with remainder of the claim.  (Note: how can something (ex. “a correlation” (line 6), “a measurement” (line 9)) be a structural component of an apparatus when it is (ex. “a correlation”, “a measurement”) by itself?  Maybe, a process or analyzer is configured to employ the that something (ex. “a correlation” (line 6), a measured value of “a measurement”))  
As to claim 1, “first sample of the liquid having a known composition” is a bit problematic, as samples generally include unknown properties.  Should “a first sample” read - - a first measured sample - - ?
As to claim 1, “second sample of the liquid having a known composition” is a bit problematic, as samples generally include unknown properties.  Should “a second sample” read - - a second measured sample - - ?
As to Claim 1, the instant claim recites the limitation “the composition” at line 9.   There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim. 
As to Claim 1, the instant claim recites the limitation “a measurement of the composition of in-situ liquid in the pipeline” at line 9.  It is vague/unclear as to how this “measurement” is linked to the remainder of the claim.  
As to Claim 9 the instant claim recites the limitation "the signal" at line 2.  There is insufficient antecedent basis for this limitation in the claim resulting in unclear scope of the claim.
Due to claim dependency, all pending claims (i.e. claims 2 - 11) are also rejected under 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, 5 – 7, and 9 - 11, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,499,531 to Henderson (hereinafter “Henderson”) in view of U.S. Patent Application Publication No. 2009/0153854 A1 to Taylor-Hayward et al. (hereinafter “Hayward”) 

Regarding Claim 1, as best understood, Henderson teaches a system for determining vapor pressure of a fluid (see abstract), comprising: 
sensors communicatively connected to analyzer (see Fig. 1 illustrating multiple sensors such as temperature, pressure and gas composition determining equipment 160 connected to analyzer such as processor 180, see Col. 3, line 43 - Col. 5 line 31, see also Col. 5, lines 42 - 46 describing the different sensors), the sensors in contact with a liquid in a pipeline within a fluid infrastructure (see Fig. 1 illustrating multiple sensors such as temperature, pressure which are in contact with the sample that is being drawn out from the source 10 and conveyed through the lines such as 127 and pressure sensor 126 and/or conduit 130 and sensors 132, 134);
a first sample of the liquid having a known composition and vapor pressure (see samples such as hydrocarbon, crude oil being sourced from reservoir 10, Fig. 1, see also Col. 4, lines 10 - 52, Col. 5, lines 13 - 31 describing samples taken from the source and analyzed through gas the different sensors/analyzers to obtain composition and determine vapor pressure, see also Col. 1, lines 10 – 39, see also Col. 2, lines 53 - 57);
a second sample of the liquid having a known composition and vapor pressure (see samples such as hydrocarbon, crude oil being sourced from reservoir 10, Fig. 1, see also Col. 4, lines 10 - 52, Col. 5, lines 13 - 31 describing samples taken from the source and analyzed through gas the different sensors/analyzers to obtain composition and determine vapor pressure, see also Col. 1, lines 10 – 39, see also Col. 2, lines 53 - 57, note that the system takes multiple samples thus reading on the invention as claimed);
a correlation of the composition of the first sample and the composition of the second sample with the vapor pressure of the first sample and the vapor pressure of the second sample (see Col. 1, lines 22 – 28, see Col. 3, line 56 - Col. 4 line 9 and Col. 5, line 9 - 57 describing correlation of composition and vapor pressure of samples); and
a measurement of the composition of in-situ liquid in the pipeline (see Col. 3, lines 56 - 66 describing on-line measurement capabilities and determining composition of the liquid using at gas composition determining unit 160, Fig. 1, see also Col. 5, lines 13 – 16), whereupon vapor pressure of the in-situ liquid in the pipeline is determined using the correlation of the first sample and the composition of the second sample with the vapor pressure of the first sample and the vapor pressure of the second sample (see Col. 1, lines 22 – 33, see also Col. 4, line 10 through Col. 5, lines 1 – 41, describing determining vapor pressure from the fluid composition as also indicated above, thus reading on the invention as claimed).
Even though Henderson uses multiple sensors and gas chromatograph analyzing unit as indicated above, Henderson does not explicitly teach using an optical sensors communicatively connected to an NIR analyzer.
Hayward, in the same field of endeavor teaches that it is known to use NIR analyzer (see paragraphs [0007] and [0043]).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the NIR analyzer of Hayward into Henderson in order to efficiently gather an on-line gas-phase NIR spectrum of a sample which avoids the need for a separate carrier gas supply (as in the case of a chromatograph system).  

Regarding Claim 2, Henderson teaches a system and method utilizing a processor to predict the vapor pressure (see Col. 2, lines 53 – 57) based on the composition of the liquid in the fluid infrastructure (see Col. 3, lines 24 – 32, describing using processor for establishing composition data and calculating the vapor pressure using the composition data).  
Even though Henderson teaches a processor that is used to predict vapor pressure based on the composition data, Henderson is silent about a method including the development of a calibration curve. 
Hayward teaches using calibration data (see paragraph [0029] including using a computer programmed to perform multivariate statistical analysis techniques such as partial least squares regression) with the NIR analyzer.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a processor programmed with a variety of statistical techniques including partial least squares regression (i.e. calibration curve) of Hayward into Henderson, in order to improve accuracy of the system.

Regarding Claim 3, Henderson as modified in claim 1 above teaches reporting both vapor pressure and the composition of the liquid in the fluid infrastructure in real time (see 300, 280, 290, Fig. 2).

Regarding Claims 5 and 7, Henderson in view of Hayward teaches the NIR analyzer is a near infrared tunable laser (see paragraph [0030] of Hayward).

Regarding Claim 6, Henderson in view of Hayward teaches the NIR analyzer is swept source laser (see paragraph [0030] of Hayward describing a laser used to continuously scan).
Regarding Claim 9, Henderson in view of Hayward as best understood, teaches small portions of the signal to the NIR analyzer are split off and run through one or more filters (portions of the sample 20 are run through the porous mass (i.e. filter), see paragraphs [0008] and [0009]).

Regarding Claim 10, Henderson as modified by Hayward in claim 1 above teaches the NIR analyzer scans across a wavelength range from about 1350 nm to about 1800 nm (Hayward teaches near-infrared analysis which is generally in the claimed wavelength range).

Regarding Claim 11, Henderson teaches the fluid is a condensate (see claim 13).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Henderson in view of Hayward and further in view of U.S. Patent Application Publication No. 2012/0285896 A to Black (hereinafter “Black”).

Regarding Claim 4, Henderson as modified by Hayward describes the claimed invention except for one or more probes communicatively connected to the NIR analyzer are positioned after a stabilizer in a condensate production plant and adjustments to the operating conditions of the stabilizer are made based on the vapor pressure determined at the location of the one or more probes.
Black, in the fields of systems and methods of measuring hydrocarbons, teaches that it is common to use one or more probes (coupling elements as shown in Fig. 3 and Fig. 7) communicatively connected to an analyzer (separator 50, Fig. 3) after a stabilizer (201, Fig. 7, see paragraph [0071] – [0083]) in a condensate production plant (see paragraph [0026]) and adjustments to the operating conditions of the stabilizer are made based on a vapor pressure determined at the location of the one or more probes (see paragraphs [0037] and [0054]).
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the stabilizer arrangement of Black into Henderson in view of Hayward, in order to capture the lighter hydrocarbon components without excessive processing costs.  
Insofar as Black maybe construed as not explicitly state the probes being communicatively connected to the NIR analyzer being positioned after a stabilizer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use probes connected to an NIR analyzer and positioned after a stabilizer, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Henderson in view of Hayward and further in view of U.S. Patent No. 5,717,209 to Bigman et al. (hereinafter “Bigman”).

Regarding Claim 8, Henderson as modified by Hayward teaches the claimed invention except for preprocessing methodologies mitigate interferences of the liquid.
Bigman, in the same field of endeavor, teaches that it is common to use preprocessing methodologies to mitigate interferences of the liquid (see Col. 9, lines 3 – 23 describing using preprocessed samples) in order to improve accuracy of the system.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use preprocessing methodologies of Bigman into Henderson in view of Hayward, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action comprising the following references:
Baillie et al. (U.S. 4,733,557) teaches determining vapor pressure and liquid composition of hydrocarbon liquid flow streams by causing the liquid flow stream to flow through a system having a plurality of eductors at selected various total pressure differentials across the eductors and measuring the pressure at the minimum pressure point or suction port of the eductors to obtain a reading of the vapor pressure.
Ross (U.S. 4,153,837) teaches gas-concentration analyzer which utilizes the infrared absorption principle has a sample chamber and reference chamber with infrared source and detector assemblies spaced at opposite ends of an in alignment with the chambers.
Ehrfeld et al. (U.S. 4,205,913) teaches determination of partial pressure and concentration of a gas.
Ogura et al. (U.S. 4,581,942) teaches measuring conduit for flow rate such as respiratory gas containing a particular gas component and concentration. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 5712722457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2855